DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/437,227, filed on 11 June 2019, are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
generating . . . based at least in part on the data describing the travel and the data indicating the one or more model parameters, one or more models indicating one or more effects of the plurality of different autonomous vehicles on a transportation market for the geographic area” and “generating . . . based at least in part on the one or more models, data indicating instructions for at least one autonomous vehicle of the plurality of different autonomous vehicles”. Generating a model may be performed mentally or with the aid of pen and paper. Generating data from the model can also be performed mentally or with the aid of pen and paper.
	Claim 8 recites “generating, based at least in part on the data describing the travel completed by the plurality of different autonomous vehicles and data describing travel completed by a plurality of different human-driven vehicles within the geographic area, one or more models indicating one or more effects of the plurality of different autonomous vehicles on a transportation market for the geographic area” and “generating, based at least in part on the one or more models, data describing a report indicating one or more relationships between functions, within the geographic area, of the plurality of different autonomous vehicles and the plurality of different human-driven vehicles”. Generating a model may be performed mentally or with the aid of pen and paper. Generating data describing a report based on the model can be performed with the aid of pen and paper.
Claim 15 recites “generating, based at least in part on the data describing the travel, one or more models indicating one or more effects of a plurality of different autonomous vehicles on a transportation market for the geographic area”, “determining, based at least in part on the one or more models, one or more locations in the geographic area for performing one or more functions associated with the plurality of different autonomous vehicles” and “generating, based at least in part on the one or more models, data describing a report identifying the one or more locations with respect to the one or more functions associated with the plurality of different autonomous vehicles”. Generating a model may be performed mentally or with the aid of pen and paper. Determining locations for performing functions based on the model may be performed mentally or with the aid of pen 
Since these limitations from claims 1, 8 and 15, when given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper, these limitations are abstract ideas and claims 1, 8 and 15 are directed to a judicial exception.
	
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “by the one or more computing devices”, “receiving, by the one or more computing devices and from a plurality of different autonomous vehicles, data describing travel completed by the plurality of different autonomous vehicles within a geographic area”, “receiving, by the one or more computing devices, data indicating one or more model parameters for the geographic area”, and “communicating, by the one or more computing devices and to the at least one autonomous vehicle, the data indicating the instructions for the at least one autonomous vehicle”. Merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. Data gathering and outputting are extra-solution activities, which do not integrate the judicial exception into a practical application of that exception. In the instant claim, the one or more computing devices are recited at a high level of generality. The one or more computing devices are used to perform the above-identified abstract ideas. The one or more computing devices is merely a generic computer used as a tool to perform the abstract ideas. Receiving data is data gathering. Communicating the data is outputting. Individually and collectively, these additional elements are not meaningful limitations on the judicial exception. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Independent claim 8 recites the additional elements “one or more processors; and a memory storing instructions that when executed by the one or more processors cause the system to perform operations comprising”, “receiving, from a plurality of different autonomous vehicles, data describing travel completed by the plurality of different autonomous vehicles within a geographic area”, and “communicating, to a computing device, the data describing the report indicating the one or more relationships”. Merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. Data gathering and outputting are extra-solution activities, which do not integrate the judicial exception into a practical application of that exception. The processor and memory are recited at a high level and are simply a generic computer. The one or more processor and memory are used to perform the above-identified abstract ideas. Therefore, the one or more processor and memory is merely a generic computer used as a tool to perform the abstract ideas. Receiving data is data gathering. Communicating the data describing the report is outputting. Individually and collectively, these additional elements are not meaningful limitations on the judicial exception. Therefore, claim 8 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Independent claim 15 recites the additional elements “One or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising”, “receiving data describing travel completed by a fleet of associated vehicles within a geographic area” and “communicating, to a computing device, the data describing the report identifying the one or more locations”. Merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. Data gathering and outputting are extra-solution activities, which do not integrate the judicial exception into a practical application of that exception. The computer-readable media comprising instructions that when executed by one or more computing devices are recited at a high level and are simply a generic computer. The computer-readable media comprising instructions that when executed by one or more computing devices are used to perform the above-identified abstract ideas. Therefore, the computer-readable media comprising instructions that when executed by one or more computing devices is merely a generic computer used as a tool to perform the abstract ideas. Receiving data is data gathering. Communicating the data describing the report is outputting. Individually and collectively, these additional elements are not meaningful limitations on the 

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving and transmitting data over a network is a generic computing function, which is not enough to amount to significantly more than the abstract idea. Simply appending well-understood, routine and conventional activities previously known to the industry to the judicial exception is not enough to amount to significantly more than the abstract idea.  Claim 1 recites receiving and communicating data by one or more computing devices. This receiving and communicating data are merely transmitting and receiving data over a network. Therefore, receiving and communicating data using a computer is a generic computing function. Claim 1 also recites communicating data by the computing devices and to the vehicle. Given the broadest reasonable interpretation, this represents communication between two computing devises. Communicating data between two computing devices is well-understood, routine and conventional activity previously known to 
Claim 8 recites receiving and communicating data via the processor and memory. This receiving and communicating data are merely transmitting and receiving data over a network. Therefore, receiving and communicating data using a computer is a generic computing function. Claim 8 also recites communicating data to a computing device. Communication from the processor and memory to the computing device is merely communication between two computing devices. Communicating data between two computing devices is well-understood, routine and conventional activity previously known to the industry. The analysis for claim 15 is the same as the analysis for claim 8. Therefore, the additional elements of claims 8 and 15 do not amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “generating the one or more models based at least in part on the data indicating the one or more weather conditions”, which further defines the previously-identified abstract idea of generating a model. However, the model may still be generated mentally or with the aid of pen and paper. Claim 2 also recites “receiving data indicating one or more weather conditions for the geographic area”, which further defines the previously-identified additional element receiving data indicating the one or more model parameters. However, the additional element is still just data gathering and is still performed by a generic computing device performing a generic computing function. Therefore, claim 2 does not  integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 3 recites “generating the one or more models based at least in part on the data indicating the one or more capabilities of the one or more autonomous vehicles”, which further defines the previously-identified abstract idea of generating a model. However, the model may still be generated mentally or with the aid of pen and paper. Claim 3 also recites “receiving data indicating one or more capabilities of one or more autonomous vehicles configurable to operate within the geographic area”, which further defines the previously-identified additional element receiving data indicating the one or more model parameters. However, the additional element is still just data gathering and is still performed by a generic computing device performing a generic computing function. Therefore, claim 3 does not  integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 4 recites “generating the one or more models based at least in part on the data indicating the one or more of the date, time, time of day, day of week, week of month, or month of year”, which further defines the previously-identified abstract idea of generating a model. However, the model may still be generated mentally or with the aid of pen and paper. Claim 4 also recites “receiving data indicating one or more of a date, time, time of day, day of week, week of month, or month of year”, which further defines the previously-identified additional element receiving data indicating the one or more model parameters. However, the additional element is still just data gathering and is still performed by a generic computing device performing a generic computing function. Therefore, claim 4 does not  integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 5 recites “generating the one or more models comprises generating the one or more models based at least in part on the data indicating the availability of the one or more autonomous vehicles”, which further defines the previously-identified abstract idea of generating a model. However, the model may still be generated mentally or with the aid of pen and paper. Claim 5 also recites the new additional element “receiving, by the one or more computing devices, data indicating availability of one or more autonomous vehicles configurable to operate within the geographic area”. Data gathering and outputting are extra-solution activities, which do not integrate the judicial exception into a practical application of that exception. Receiving data is data gathering. These additional elements are not meaningful limitations on the judicial exception. Receiving and transmitting data over a network is a generic computing function, which is not enough to amount to significantly more than the abstract idea. Receiving the data via the one or more computing devices is a generic computing function. 

Claim 6 recites “wherein: the plurality of different autonomous vehicles is associated with a first provider of autonomous vehicles; the one or more autonomous vehicles are associated with a second provider of autonomous vehicles; the first provider is different and distinct from the second provider” which further defines the source of received data. However, receiving data, even as further defined, is still data gathering. Therefore, this element does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the abstract idea. Claim 6 also recites the new additional elements “providing, by the one or more computing devices and to a computing system associated with the second provider, an application programming interface (API); and receiving the data indicating the availability comprises receiving the data indicating the availability from the computing system associated with the second provider via the API”. These additional elements further define how the data is received. However, receiving data, even as further defined, is still data gathering. Further, providing a computer with an API and receiving input via the API is well-understood, routine and conventional activities previously known to the industry. Therefore, these new additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the abstract idea.

Claim 7 recites “generating the one or more models based at least in part on the data indicating the one or more of the capability or availability of the non-automobile mode of transit”, which further defines the previously-identified abstract idea of generating a model. However, the model may still be generated mentally or with the aid of pen and paper. Claim 7 also recites the new additional element “receiving, by the one or more computing devices, data indicating one or more of a capability or availability of a non-automobile mode of transit configurable to operate within the geographic area”. However, the additional element is just data gathering and is still performed by a generic computing device performing a generic computing function. Therefore, claim 7 does not integrate 

Claim 9 recites “generating, for each state of a plurality of different vehicle states, a different and distinct model for the state”, which further defines the previously-identified abstract idea of generating a model. The claim does not recite any new additional limitations. Therefore, claim 9 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 10 recites “wherein the plurality of different vehicle states comprises: a state characterized by availability within the geographic area;  32a state characterized by commissioned movement within the geographic area; and a state characterized by non-commissioned movement within the geographic area”, which further defines the previously-identified abstract idea of generating a model. The claim does not recite any new additional limitations. Therefore, claim 10 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim 11 recites “generating the data describing the report comprises generating the data describing the report based at least in part on the one or more simulations”, which further defines the previously-identified abstract idea of generating the data. However, the data may still be generated with the aid of pen and paper. Claim 11 also recites “executing, based at least in part on the one or more models, one or more simulations of functions, within the transportation market for the geographic area, of the plurality of different autonomous vehicles”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional limitations. Therefore, claim 11 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

for each time interval of a plurality of different time intervals within a time period for which the one or more simulations are configured to simulate the functions of the plurality of different autonomous vehicles, executing, for each: vehicle of the plurality of different autonomous vehicles and the plurality of different human-driven vehicles, and each state of the plurality of different vehicle states, the different and distinct model for the state in association with the vehicle for the time interval”, which further defines the previously-identified abstract idea of executing one or more simulations. The claim does not recite any new additional limitations. Therefore, claim 12 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites “determining, based at least in part on the one or more models, a configuration for a fleet of autonomous vehicles comprising the plurality of different autonomous vehicles”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional limitations. Therefore, claim 13 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 14 recites “optimizing the configuration for the fleet based at least in part on one or more of: number of units of travel traveled; cost incurred per unit of travel; revenue generated per unit of travel; profit generated per unit of travel; amount of commissioned travel; amount of non-commissioned travel;  33amount of autonomous-vehicle travel; amount of human-driven-vehicle travel; amount of non-automobile travel; amount of travel by passengers from origin-request locations to vehicle-loading locations; amount of travel by passengers from vehicle-unloading locations to passenger- specified destinations; or time waited by passengers for vehicles to arrive”, which further defines the previously-identified abstract idea of determining a configuration. The claim does not recite any new additional limitations. Therefore, claim 14 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 16 recites “determining one or more locations for one or more of loading or unloading passengers of one or more of the plurality of different autonomous vehicles”, which further defines the previously-identified abstract idea of determining one or more locations. The claim does not recite any new additional limitations. Therefore, claim 16 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 recites “determining one or more locations for one or more of storing, refueling, recharging, or maintaining one or more of the plurality of different autonomous vehicles”, which further defines the previously-identified abstract idea of determining one or more locations. The claim does not recite any new additional limitations. Therefore, claim 17 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites “determining one or more locations for locating infrastructure supporting a non-automobile mode of transit associated with one or more of the plurality of different autonomous vehicles”, which further defines the previously-identified abstract idea of determining one or more locations. The claim does not recite any new additional limitations. Therefore, claim 18 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “identifying, from amongst a plurality of different locations, the one or more locations based at least in part on a determination that the one or more locations optimize at least one of the one or more functions”, which further defines the previously-identified abstract idea of determining one or more locations. The claim does not recite any new additional limitations. Therefore, claim 19 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 20 recites “wherein the determination that the one or more locations optimize the at least one of the one or more functions is based at least in part on one or more of: number of units of travel traveled; cost incurred per unit of travel; revenue generated per unit of travel; profit generated per unit of travel; amount of commissioned travel; amount of non-commissioned travel; amount of autonomous-vehicle travel; amount of human-driven-vehicle travel; amount of non-automobile travel; amount of travel by passengers from origin-request locations to vehicle-loading locations; amount of travel by passengers from vehicle-unloading locations to passenger- specified destinations; or  35time waited by passengers for vehicles to arrive”, which further defines the previously-identified abstract idea of determining one or more locations. The claim does not recite any new additional limitations. Therefore, claim 20 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvam et al. (US 2019/0011931 A1, “Selvam”).

	Regarding claim 1, Selvam discloses dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input and teaches:
receiving, by one or more computing devices and from a plurality of different autonomous vehicles, data describing travel completed by the plurality of different autonomous vehicles within a geographic area (at 404, autonomous fleet data for the geographical region is received, where the data may include deployment locations and autonomous vehicle route data – see at least Fig. 4 and ¶ [0047]; autonomous fleet data is received, such as current and historical locations – see at least ¶ [0013]); 
receiving, by the one or more computing devices, data indicating one or more model parameters for the geographic area (autonomous fleet simulation model can receive parameters which can be modified in order to model various outcomes – see at least ¶ [0013]); 
generating, by the one or more computing devices and based at least in part on the data describing the travel and the data indicating the one or more model parameters, one or more models indicating one or more effects of the plurality of different autonomous vehicles on a transportation market for the geographic area (at 410, an autonomous fleet simulation model is generated based on the autonomous fleet data and other parameters – see at least Fig. 4 and ¶ [0050]); 
generating, by the one or more computing devices and based at least in part on the one or more models, data indicating instructions for at least one autonomous vehicle of the plurality of different autonomous vehicles (at 512, updated autonomous fleet instructions are generated based on the autonomous fleet simulation model – see at least Fig.5 and ¶ [0054]); and 
communicating, by the one or more computing devices and to the at least one autonomous vehicle, the data indicating the instructions for the at least one autonomous vehicle (at 512, the fleet instructions are sent to one or more autonomous vehicles in the fleet – see at least Fig. 5 and ¶ [0054[).  

Regarding claim 3, Selvam further teaches:
receiving data indicating one or more capabilities of one or more autonomous vehicles configurable to operate within the geographic area (received fleet data 336 may include data describing fleet constraints – see at least ¶ [0042]; fleet data may describe characteristics of various autonomous vehicles in the fleet, such as seating capacity, ride status, vehicle status (e.g., charge status, fuel status, maintenance status, cleaning status) – see at least ¶ [0013]); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the one or more capabilities of the one or more autonomous vehicles (model may be based on fleet data – see at least ¶ [0042]). 

Regarding claim 4, Selvam further teaches:
receiving data indicating one or more of a date, time, time of day, day of week, week of month, or month of year (input to autonomous fleet simulation system 302 may include time to charge and time for service – see at least ¶ [0041]); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the one or more of the date, time, time of day, day of week, week of month, or month of year (inputs are used to create autonomous fleet simulation model 333 – see at least ¶ [0041]).  

Regarding claim 5, Selvam further teaches:
receiving, by the one or more computing devices, data indicating availability of one or more autonomous vehicles configurable to operate within the geographic area (fleet data may describe characteristics of various autonomous vehicles in the fleet, such as seating capacity, ride status, vehicle status (e.g., charge status, fuel status, maintenance status, cleaning status) – see at least ¶ [0013]; i.e., if the vehicle is being maintained or cleaned it is not avaialble); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the availability of the one or more autonomous vehicles (model may be based on fleet data – see at least ¶ [0042]).  

Regarding claim 6, Selvam further teaches:
wherein: 
the plurality of different autonomous vehicles is associated with a first provider of autonomous vehicles (matching system that provides vehicles to riders – see at least ¶ [0018]; simulation system take inputs collected from administrators, such as geographic data and any restrictions, fleet size, ride data, and/or infrastructure data – see at least ¶ [0019]); 
the one or more autonomous vehicles are associated with a second provider of autonomous vehicles (user of autonomous computing device 226 – see at least ¶ [0027]); 
the first provider is different and distinct from the second provider (administrators and matching system v. user); 
the method comprises 
providing, by the one or more computing devices and to a computing system associated with the second provider, an application programming interface (API) (data collection interface 706 may be configured to support interfaces for each data collection device – see at least Fig. 7 and ¶ [0062]; AV interface 208 may include software configured to send and receive information between matching system 202 and autonomous computing devices 226 – see at least Fig. 2 and ¶ [0026]; information may include vehicle status information – see at least ¶ [0026]; vehicle information may be collected form APIs – see at least ¶ [0028]); and 
receiving the data indicating the availability comprises receiving the data indicating the availability from the computing system associated with the second provider via the API (management system 602 may receive data from .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Selvam in view of Sakata et al. (US 2018/0216947 A1, “Sakata”).

Regarding claim 2, Selvam further teaches:
receiving data indicating one or more weather conditions for the geographic area (data is collected from various data collection devices 704, including weather data – see at least ¶ [0062]);
generating the one or more models comprises generating the one or more models based at least in part on the data (at step 410, autonomous fleet simulation model is 

Selvam fails to teach the data indicating the one or more weather conditions.

However, Sakata discloses a vehicle control apparatus and method and teaches:
generating the one or more models based at least in part on the data indicating the one or more weather conditions (demand prediction is determined based on weather forecast – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input of Selvan to generate models using weather condition data, as taught by Sakata, to determine demand based on weather in order to move vehicles to high demand locations (Sakata at ¶ [0118], [0120]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Selvam in view of Wilhelm (US 10,655,966 B2).

Regarding claim 7, Selvam further teaches:
receiving, by the one or more computing devices, data indicating one or more of a capability or availability of a [non-autonomous automobile] mode of transit configurable to operate within the geographic area (inputs may include data from other non-autonomous vehicles – see at least ¶ [0019]; driver may indicate in an app ); and 
generating the one or more models based at least in part on the data indicating the one or more of the capability or availability of the non-automobile mode of transit (inputs for model may include data form other non-autonomous vehicles – see at least ¶ [0019]; fleet simulator may use data from non-autonomous rides to determine how many additional .  
	
However Selvam fails to teach the mode of transit being a non-automobile mode of transit.  

	However, one of the purposes of the model of Selvam is to optimize placement of autonomous and non-autonomous resources (see ¶ [0017]). Wilhelm discloses a fleet distribution circuit that controls each vehicle based on history of use patterns of the vehicle and/or based on publicly available transportation system information (see 6:18-30).  Optimal fleet distribution strategies may be based on demand predictions and real-time supply (see 14:4-15). In other words, like Selvam, Wilhelm optimizes placement of vehicles. Unlike Selvam, Wilhelm utilizes public transportation information to optimize placement of resources.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input of Selvan to receive data indicating capability or availability of a non-automobile mode of transit, as taught by Wilhelm, to generate models that optimize fleet distribution (Selvam at ¶ [0017]; Wilhelm at 14:4-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666